            8:19-cv-00315 Doc # 1 Filed: 07/17/19 Page 1 of 6 - Page ID # 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


 WITED STATES OF A卜 〔ERICA,

                         Plainti氏                                Ci宙 lNo.8:19¨ CV315


          VS.
                                                        COⅣ IPLAINT FOR FO即 EITURE IⅣ REM
     SⅨ TY― FOUR(64)ASSORTED
 FIMARIIS AND 33,193 ROUNDS OF
 ASSORTED AMⅣ ILINITION,
                         Defendants.




         The United States of America, for its cause of action against the named in rem defendant

property pursuant to Rule G(2) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions, states and alleges as follows:

1.       This is an action to forfeit said property to the United States of America for violations   of
         r8 u.s.c. 5 e22(gg).

2.       The defendant property consists of sixty-four @$ assorted firearms and 33,193 rounds        of

         assorted ammunition listed in   Exhibit   1.


3.       The Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) seized the defendant

         property from Samuel Helwig by on or about January 17,2019.

4.       ATF currently maintains custody of all defendant property listed in Exhibit    I   in Omaha,

         Nebraska.

5.       This Court has subject matter jurisdiction over an action commenced by the United States

         pursuant to 28 U.S.C. $ 1345, and over an action for forfeiture under 28 U.S.C. $ 1355(a).
      8:19-cv-00315 Doc # 1 Filed: 07/17/19 Page 2 of 6 - Page ID # 2




6.    This Court has in rem jurisdiction over the defendant property pursuant to 28 U.S.C.

        $ 1355(bX1)(A) because acts or omissions giving rise to the forfeiture occurred in

        this j udicial district.

7.    Venue is proper in this judicial district pursuant to 28 U.S.C. $ 1355(b)(1)(A) because

        acts or omissions giving rise to the forfeiture occurred in this district, and/or pursuant

        to 28 U.S.C. $ 1395 because the defendant property is located in this district.

8. The defendant property was involved in, and,/or used in violation of 18 U.S.C. $
        e22(g$),

and, therefore, is subject to forfeiture to the United States of America pursuant to

18 U.S.C. $ e24(d).

                                          Facts

9.    On November 12,2078, deputies for the Sa.py County (Nebraska) Sheriffls Office

        served a mental health warrant upon Samuel Helwig at his residence, located at 13502

        Walnut Street, in Springfield, Nebraska.

10.   During execution of the mental health warrant, deputies observed a handgun in plain

        sight.

ll.Deputies subsequently transported Mr. Helwig to Immanuel Hospital in                  Omaha,

       Nebraska. During that time, Mr. Helwig made comments about shooting firearms on

       his farm property.

12. Upon    fuither investigation, the Sarpy County Sheriffls Office learned that Mr. Helwig

       had been adjudicated as a "mental defective" in October 2009 by the Probate Court
                                             つ４
      8:19-cv-00315 Doc # 1 Filed: 07/17/19 Page 3 of 6 - Page ID # 3




        of Denton County, Texas. This finding prohibited Helwig from possessing firearms

        and ammunition.

13. As a result, the Sarpy County Sheriff s Office formally referred the case to the ATF on

        December 18,2018.

14.   ATF confirmed Mr. Helwig had been adjudicated as a mental defective by the Probate

        Court of Denton County, Texas. See Exhibit 2, Helwig adjudication, attached hereto.

15.   In addition, Special Agent (SA) Anthony Sorenson conducted a database check for

        registered items with the National Firearms Act Branch (NFA) of the            ATF.   The

        check found that Helwig has seven (7) silencers registered with the NFA branch         of
        the   ATF. The silencers   are registered under the Wolverines Trust in which Helwig

        was the only listed member of the trust. The Wolverines Trust listed 13502 Walnut

        Street, Springfield, Nebraska, as the location for the registered silencers.

16. Based upon the finding of its investigation, ATF executed a Federal search warrant

        upon Mr. Helwig's residence, 13502 Walnut Street, Springfield, Nebraska, on

        January 17,2019.

17. Incident to the execution of that search warrant,    ATF seized the defendant sixty-four

        (64) assorted firearms and 33,193 rounds of assorted ammunition. See Exhibit 1.

18.   ATF subsequently initiated an administrative forfeiture action against all named in

       rem defendants. In response, Mr. Helwig filed a written claim, dated April 16,

       2019, in which he challenged the forfeiture of the seized items. ATF received

       Helwig's claim on April 18,2019. See Exhibit 3, Helwig Claim, attached hereto.




                                            3
   8:19-cv-00315 Doc # 1 Filed: 07/17/19 Page 4 of 6 - Page ID # 4




19. On May 13, 2019, the Sarpy County Sheriff s Office notified ATF that Mr. Helwig

     was found dead on his property the previous day as the result of an apparent

      suicide.

                                  Claim for Relief

20. The United States repeats and incorporates by reference paragraphs 1 through 17

     above.

21. Title 18, United States Code, Section 924(d) provides for the forfeiture of "[a]ny

     firearm or ammunition involved in or used in any knowing violation of subsection

     (aX4), (aX6), (0, (g), (h), (i), (j), (k) of section 922;'

22.The term "firearm" includes:

(A) any weapon (including a starter gun) which will or is designed to or may readily
be converted to expel a projectile by action ofan explosive;
(B) the frame or receiver of any such weapon;
(C) any firearm muffler or silencer; or
(D) any destructive device.

18 U.S.C. $   e2l(aX3).

23. The term "ammunition" means "ammunition or cartridge cases, primers, bullets, or

     propellant powder designed for use in any firearm." 18 U.S.C. $ 921(a)(17).

24. By the foregoing and other acts, the named in rem defendant property constitutes

     firearms and ammunition involved in or used in violation of 18 U.S.C. $ 922(d@),

     et seq., and therefore, is subject to forfeiture to the United States pursuant   to   18

     u.s.c.   $ e24(d).




                                           4
           8:19-cv-00315 Doc # 1 Filed: 07/17/19 Page 5 of 6 - Page ID # 5




        WHEREFORE the United States of America prays the defendant property be proceeded

against for forfeiture; that due notice be given to all interested partiesl to appear and show cause

why forfeiture should not be decreed; that the defendant property be condemned, as forfeited, to

the United States of America and disposed of according to law and regulations; that the costs             of
this action be assessed against the defendant property; and for such other and further relief as this

Court may deem just and equitable.

                                                          UNITED STATES OF AMERICA,
                                                          Plaintiff


                                                          」OSEPH      P.KELLY
                                                          Uni


                                                          Amy H Blackbum (MO#48222)
                                                          Assistant U.S. Attomey
                                                          1620 Dodge Street,Suite 1400
                                                          0maha,NE 68102… 1506
                                                          Tcl:(402)661-3700
                                                          E¨ mdl:amv.Ы ackbumの usdd.gov




I The United States will send notice addressed to Mr. Helwig at his last known address, which
presumably is being monitored by next-of-kin who may forward the notice to the representative or
administrator of Mr. Helwig's estate. The United States will also make diligent efforts to identifu and
notice any known legal representatives or heirs to the decedent's estate.
                                                     5
            8:19-cv-00315 Doc # 1 Filed: 07/17/19 Page 6 of 6 - Page ID # 6




                                            VERIFICATION

         I, Anthony Sorenson, Special Agent, Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF), hereby verify and declare that I have read the foregoing Verified Complaint
itt Renr and know the conients thereof, and that the factual matters contained in paragraphs 8
through l7 ofthe Verified Complainr are true to my own knowledge, except thar those matters
herein stated to be alleged on information and belief, and, as to those matters, I believe them to
be true.

        The sources of my knowledge and information and the grounds of my belief are the
official files and records ofthe United States, my own investigation, together with others, ofthis
case on behalf of ATF, as well as information supplied to mc by other law enforcement officials.

           I hereby verify and declare under penalty of perjury that the foregoing is true and correct.


oatea:     July-l?-,zotg

                                         Anfh-ony Sorenson

                                         Bureau of AIcohol, Tobacco, Firearms and Explosives




                                                    6
             8:19-cv-00315 Doc # 1-1 Filed: 07/17/19 Page 1 of 3 - Page ID # 7




                                                       EXHIBIT l


      Asset iD                                             Assct Dcscription


19・ ATF‐   009507 Walthcr HK G36 Riflc CAL:22 SN:WLCXli801
19‐ ATF‐   009509 Kriss USA INC.(TransrOrmational Dcttntt lnd.)Kriss Vcctor SDP Pistol CAL:45 SN:45P003743
19‐ ATF・ 009510    DPMS Inc.(Dcrc・ ntt Procurmcnt MGF Scrviccs)A:5 Rinc CAL:223 SN:F071249
19‐ ATF‐   009513 Ban℃ 1l Fircarms MFG CO.82Al RInc CAL:50BMG SN:AA003273
19・ ATF‐   009516 Savagc 10 Rinc CAL:65 SN:K63:916
19‐ ATF‐   009519F.N.(FN Hcrstal)Scar 17S Rinc CAL:762 SN:HCi98:5
19・ ATF・   009529 Splkcis Tactical LLC ST:S Pistol CAL:Mulli SN:SBR70400
19‐ ATF‐   009530 Rugcr Amcrican RInc Rinc CAL:308 SN:69522364
19‐ ATF‐   009532 Standard ManuFacturing Company:LLC DP‐       12 Shotgun CAL:12 SN:DP02587
19・ ATF‐   009534 Molot(VyatSkiC Polyany Machinc Building Plant)Vcpr ShOtgun CAL:12 SN:15VAT7487
19‐ ATF‐   009536 SPikc:S Tactical LLC Thc」 ack Rinc CAL:Multi SN:Jack1 2:83
19・ ATF‐   009537 Acro P“cision inc,X15 Rinc CAL:Muiti SN:XO!95:5
19‐ ATF‐   009538 PWS(Primary WcapOn Systcms)Summit Rinc CAL:22 SNiCV00873
19‐ ATF‐   009539F.N.(FN Hcrstal)Scar:6S Rinc CAL:556 SN:LC335:4
19‐ ATF‐   009540 AERO Pttcision inc.Xi5 Rinc CAL:Multi SN:XO:9514
19‐ ATF‐   ∞ 9541 BcncHi,S.PA.M4ShotBun CAL:12 SN:Y091431K:6
19‐ ATF‐   009542 SPikc's Tactical LLC Hclibrcakcr Rinc CAL:Mulli SN:HB 04128
19‐ ATF・   009543 DPMS inc.(Dcた nsc Procucmcnt MFG Scrviccs)Panthcr LR-308 Rinc CAL:308 SN:151836
19‐ ATF‐   009544 Mossbcrg 500 Sho18un CALi12 SN:T069628
19‐ ATF‐   009545 Anderson Manuracturing AM― 15 Rcccivcr/Framc CAL:Multi SN:!7019014
19‐ ATF‐   009546 Splkc's Tactical LLC Warthog Rinc CAL:Mulli SN:WH03471
19‐ ATF‐   009547 Zuiang Machincry Company Catamount Fury I Sholgun CAL::2SN:CAT002317
19‐ ATF‐   009548 1 0 1nc(intcr Ordnancc)Sportcr Rinc CAL:762 SN:SⅨ )2759
19・ ATF・   009549 CZ USA Unl■ own Pistol CAL:Unk■ own SN:C241619
19‐ ATF‐   009551 Spikc)s Tactical LLC ST15 Rcccivcrノ Framc CAL:Mulli SN:LT005192
19・ ATF‐ 009554   BlaCk Accs TacticaI Pro ScriL・   S9Sholgun CAL:12 SN:PS901368
19‐ ATF‐   009556 FNH USA,LLC FNX‐ 45 Tactica:Pislol CAL:45 SN:FX3U070餌 9
19‐ ATF‐   009558 Sig_saucr P365 Pistol CAL:9 SN:66A036690
19‐ ATF‐   009559 Ccntury Arms lntcrnalional C308 Sporicr Rinc CAL:308 SN:C308E09447
19‐ ATF‐   009562 Taurus Thc」 tldgc Rcvo:vcr CAL:45′ 4:O SN:KN 173967
19‐   ATF-009564 FNH USA,LLC FNS-9C Pistol CAL:9SN:CSU0031490
19‐ ATF‐   009566F.N.(FN Hじ rstal)Fivc‐ Scvcn Pisto:CAL:57 SN:386283425
19‐ ATF‐   009568 SIG Saucr(SIG‐ ARMS)P320F RX Pistol CAL:9 SN:58B107666
19‐ ATF・ 009569   Sig Saucr(SIC‐ ARMS)P226 MK25 Dcscrl Pislol CAL:9SN:47A186708
             8:19-cv-00315 Doc # 1-1 Filed: 07/17/19 Page 2 of 3 - Page ID # 8




 19・ ATF‐   009570G:ock GMBH 21Ccn4 Pistol cAL:45 SN:BARM456
 19‐ ATF‐ 009571   1Bcrctl■    USA Corp M9A3 Pistol CAL:9 SNIB000772Z
 ■9‐ ATF‐ 009572 Hcckl●・rand Koch Mark 23 Pistol CAL:45 SN:23016355
 19‐ ATF‐   00957S Walthcr P22 Pisloi CAL:22 SN:WA047955
 19‐ ATF‐   009577 Glock GMBH 23CGEN4 Pistoi CAL:40 SN:Bak● 675
 19oATF‐ 009579 1smcI WL・ apon ind-lWI(IsraCI Military lnd‐    IMl)Dcscri Eagic Pislol CAL:9SN:36334456
 19‐ ATF‐   009583 Glock GMBH:7CGEN4 Pistol CAL:9SN:TKE838
 19‐ ATF‐   009584 Russian M 1895 Nagant Rcvolvcr CAL:762 SN::56∞
 19‐ ATF‐   ∞ 9585 1sraci Wcapon lnd‐    IWI(ISmcl Mi:itary lnd― IMI)Dcscn Eaglc Pisioi CAL:50 SN:33200248
 19oATF‐ 009587G:ock          GMBH 43 Pisloi CAL:9SN:BCYU980
 19‐ ATF‐   009588 Glock GMBH 43 Pislol CAL:9 SN:BFGX23:
 19‐ ATF・ 009589‐   G:ock GMBH 26 Pisloi CAL:9 SN:BATV490
19‐ ATFぃ    009590 Glock GMBH:9GEN4 Pistol CAL:9SN:BEXL596
19‐ ATF・    009591 Unknown Unk■ own Silcnccr CAL:Unk口 own SN:Unk■ own
19‐ ATF‐ 009593    Walthc・『 PK380    Pislol CAL:380 SN:WB027164
19‐   ATF-009594 Sig Saucr(Sig― Arms)19 H PiStol CAL:45 SN:54B:40893
19‐ ATF‐    009596 Unknown unknown Silcnccr CAL:Unknown SN:Unknown
19‐ ATF‐   009597 TΠ 」:biazcr Fircarms,LLC Lirc・ card Pistoi CAL:22 SN:03824
19‐ ATF‐   009603 Unk■own Unk■ own Silcnccr CAL:Unknown SNIUnk■ own
19‐ ATF‐ 009608‐    Unknown Unknown Silcnccr CAL:Unknown SN:Unk■ own
19‐ ATF‐   009610 Silenccrco SALVO:2 Silcnccr CAL:12 SN:SAL12‐        4681
19‐ ATF・   00961l Unknown Unknown Silcnccr CAL:Unknown SN:Unknown
19‐ ATF‐   0096121Ruggcd Oculus 22 Silcnccr CAL:22 SN:OCA-1201
19‐ ATF‐   00,613 Unk■ Own Unknown Silcnccr CAL:Unk■       own SN:Unknown
19‐ ATF・   009614 Unk■ own Unknown Silcnccr CAL:Unknown SN:Unknown
19‐ ATF‐ 009615     Silcnccrco Omc8a Silcnccr CAL:300 SN:OMG‐      19!63
19,ATF‐ 009616      1Fosicch MFG,LLC(Fostcch Outdoors)ORIG!N‐ 12 Shotgun CAL:12 SN:0001595
19‐ ATF‐   009618 1348 Rounds Assoricd AmmunitiOn CAL:308
19‐ ATF‐   009621 1267 Rounds Assoricd Ammunition CAL:Multi
19‐ ATF‐   009641 878 Rounds Assortcd Ammunition CAL:45
19‐ ATF‐   009647 3973 Rounds Assoricd Ammunition CAL:9
19‐ ATF‐   009648 257 Rounds Assoricd Ammunition CAL:410
19・ ATF‐   009650 143 Rounds Assortcd Ammunltion CAL:223
19‐ ATF‐   009651:092 Rounds Assortcd Ammunition CAL:Unknown
19‐ ATF‐   009652 3995 Rounds Assortcd Ammunition CAL:22
19‐ ATF‐   009653 2438 Rounds Assortcd Ammunition CAL:223
19・ ATF‐   009655 1638 Rounds Assoricd Ammunition CAL:40
19‐ ATF‐   009643 1160 Rounds Assortcd Ammunition CAL:3CXD
            8:19-cv-00315 Doc # 1-1 Filed: 07/17/19 Page 3 of 3 - Page ID # 9




19‐ ATF‐   009645 1102 Rounds Assoricd Ammunition CAL:762
19‐ ATF‐   009646 945 Rounds Assoricd Ammunition CAL:57




                                                      9
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 1 of 26 - Page ID # 10




                                                                      GOVERNMENT
                                                                        EXHIBIT


                                                                          2
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 2 of 26 - Page ID # 11
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 3 of 26 - Page ID # 12
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 4 of 26 - Page ID # 13
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 5 of 26 - Page ID # 14
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 6 of 26 - Page ID # 15
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 7 of 26 - Page ID # 16
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 8 of 26 - Page ID # 17
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 9 of 26 - Page ID # 18
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 10 of 26 - Page ID # 19
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 11 of 26 - Page ID # 20
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 12 of 26 - Page ID # 21
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 13 of 26 - Page ID # 22
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 14 of 26 - Page ID # 23
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 15 of 26 - Page ID # 24
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 16 of 26 - Page ID # 25
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 17 of 26 - Page ID # 26
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 18 of 26 - Page ID # 27
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 19 of 26 - Page ID # 28
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 20 of 26 - Page ID # 29
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 21 of 26 - Page ID # 30
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 22 of 26 - Page ID # 31
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 23 of 26 - Page ID # 32
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 24 of 26 - Page ID # 33
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 25 of 26 - Page ID # 34
8:19-cv-00315 Doc # 1-2 Filed: 07/17/19 Page 26 of 26 - Page ID # 35
